Citation Nr: 1536669	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  14-07 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Esq. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran had active military duty from November 1990 to June 1991; June 2006 to September 2007; and December 2011 to November 2012.  

This matter comes to the Board of Veteran's Appeals (Board) from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board acknowledges that the issues of entitlement to an increased evaluation for the lumbosacral strain, increased evaluation for hearing loss and service connection for a skin disability have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue(s) of entitlement to an increased evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran has asserted entitlement to an increased evaluation for PTSD, currently rated as 30 percent disabling.  Prior to a decision being made on the merits, the Board finds that additional development is necessary.  

The Veteran has suggested that his currently service connected PTSD is more severe than his current evaluation of 30 percent disabling.  In a March 2013 statement, the Veteran states that he is currently being treated for his PTSD symptoms at his local VA medical center that he is haunted with nightmares, suffers from insomnia, and takes continuous medication for his disorder.  As evidence to support his claim, the Veteran submitted treatment notes that discuss his PTSD treatment that date from 2010 to 2013.  These treatment notes state that the Veteran has varying levels of severity for his PTSD, to include comments that he is doing better but is still having difficulty sleeping.  The Board observes that the Veteran was last provided a PTSD examination to address the symptoms and severity of his PTSD in July 2010, a period of more than five years.  Recent statements submitted by the Veteran and his representative indicate that his PTSD symptoms may have increased in severity since the 2010 examination.  As such, the Board finds that a new examination is warranted to address the severity of his PTSD.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

The Board is also remanding for the most recent VA treatment notes from the Jacksonville, Florida VA medical center.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to update VA treatment records since February 2015 with the claims file.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examination report must include a full psychiatric diagnostic assessment.  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examiner is to comment specifically on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
 
3.  After completing the above action, the RO should conduct any other development as may be indicated.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


